         Case 1:21-cv-00489-SKO Document 3 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4                       UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA
 6
      BLANCA ESTELA CEJA MARTINEZ,                     Case No. 1:21-cv-00489-SKO
 7
                        Plaintiff,                     ORDER GRANTING PLAINTIFF’S
 8                                                     APPLICATION TO PROCEED IN
             v.                                        FORMA PAUPERIS AND STAYING
 9                                                     CASE
10    ANDREW M. SAUL,                                  (Doc. 2)
11    Commissioner of Social Security,

12                   Defendant.
      _____________________________________/
13

14                                               ORDER

15          Plaintiff Blanca Estela Ceja Martinez filed a complaint on March 23, 2021, along with an

16   application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Docs. 1, 2.) Plaintiff’s

17   application demonstrates entitlement to proceed without prepayment of fees.

18          Accordingly, IT IS HEREBY ORDERED that:

19          1.     Plaintiff’s application to proceed in forma pauperis is GRANTED;

20          2.     The Clerk of Court is DIRECTED to issue a summons;

21          3.     The United States Marshal is DIRECTED to serve a copy of the complaint,

22                 summons, and this order upon the defendant as directed by the plaintiff. Plaintiff

23                 SHALL file the return of service with the Court;

24          4.     The parties are hereby notified that, after service of the complaint, this action is

25                 STAYED pursuant to General Order No. 615, and there will be no scheduling order

26                 or deadlines in effect during the stay. See E.D. Cal. G.O. 615. The stay will be

27                 automatically lifted when the defendant files the certified copy of the

28                 administrative record, with no further order of the Court; and
        Case 1:21-cv-00489-SKO Document 3 Filed 03/26/21 Page 2 of 2


 1            5.      The Clerk is DIRECTED to issue the Consent/Decline forms only, in addition to
 2                    the summons and service-related documents. Pursuant to General Order No. 615,
 3                    no other case documents will issue.
 4
     IT IS SO ORDERED.
 5

 6   Dated:        March 25, 2021                              /s/   Sheila K. Oberto         .
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
